I concur with all of the results except the reversal of the judgment against defendant Schubach. I also agree with much of the reasoning of the opinion of Mr. Chief Justice LARSON. But there are some statements with which I cannot agree. For example, I cannot agree that where the city is sued for injury caused by a defective door on a sidewalk chute, the city is not sued
"for its own active negligence but on its legal responsibility for failure to see that the owner of the device properly maintained it."
Nor can I agree that the city has no power to allow an encroachment on the sidewalks of the city unless the abutting owner or someone who stands in his place is liable over to the city in event the city is sued for injuries to pedestrians. There are also many propositions of law recited as a background for the holding which I do not think are necessary to the result and I express no opinion as to them.
I agree that as between the parties to this suit the question of whether Salt Lake City was liable for damages to Sabey cannot be re-examined. All of the defendants had notice of the pendency of the Sabey action against the City. The City tendered to them the right to appear and defend. They failed to do so and are now bound by the *Page 291 
determination in the Sabey suit that the city was liable to Sabey.
As to the owners of the building the opinion notes that there are many theories regarding the basis of liability. I agree with Mr. Chief Justice LARSON that the liability of the owner "sounds in implied contract * * *" that the owner, as a condition to the construction and maintenance of a door or chute through the sidewalk, impliedly agreed with the city to keep said door or chute in repair. This obligation of the owner to the city could not be and was not avoided by the leasing of the premises. A lease agreement might give the owners an action over against the tenant for failure to keep the door or chute in repair, but such an agreement, wherein the tenant assumed responsibility for repairing the door or chute, could not divest the owners of liability to the city in a suit such as this.
As to the tenant, I am unable to determine from the opinion of Mr. Chief Justice LARSON his answer to question number two as posed by him. However, I agree with the general statement that the
"overwhelming weight of authority is to the effect that where the tenant has the use, [and] possession of structures in or under the sidewalk with the obligation of maintenance and repair, and permits such structures or devices to be out of repair as a result of which another is injured, the tenant is liable therefor to the injured party. This upon the theory of the tenant's negligence, and of his permitting and maintaining a nuisance — a place of danger upon a public walk."
I cannot agree however with the order reversing the judgment as to the tenant, Schubach. I have considerable doubt that the trial court must be held in error as to its finding that Schubach had exclusive possession of the chute. A tenant can have exclusive possession of the chute without necessarily having exclusive possession of the entire basement. However, I do not place my dissent upon that ground.
There appears to be no reasonable basis for making the tenant's liability in an action over by the city depend upon *Page 292 
the terms of the tenant's contract with the owner. I agree with the general statement of Mr. Chief Justice LARSON as quoted above that the tenant's liability is predicated upon his possession and use of the instrumentality and his duty to repair. But the duty to repair should not be held to be his duty to the landlord but rather the duty to the city and to third persons using the sidewalk. The tenant's contract with the owner regarding the ultimate duty of repair is a matter solely between them. It cannot divest either the tenant or the owner of any duty to the public which either might have to keep the door or sidewalk chute in repair.
The duty of the tenant to the city and to others using the sidewalk should be made to rest on a more fundamental basis than merely upon the contract between tenant and landlord. If the tenant is in possession of the door or chute through the sidewalk — and this need not necessarily be the exclusive possession — and through his use of the sidewalk door it gets out of repair and in a dangerous condition, he should not be permitted to leave the dangerous condition which his use has created and find shelter behind his contract with the landlord whereby the landlord assumes the legal obligation to repair. If the tenant has the exclusive possession of the building or the sidewalk chute or door, then in every case the law should impose a duty upon him, in so far as the city or persons using the sidewalk are concerned, of keeping the sidewalk door in repair. This duty should come without regard to any arrangement in which the landlord and tenant have agreed that the landlord shall bear the expense of the repairs. The same rule should be applied to a tenant who has the substantial but not exclusive use of the sidewalk door so that his failure to maintain it could be said to be negligence. The door through the sidewalk is there for his benefit as well as for the benefit of the landlord. His use of the sidewalk door, if he allows it to get out of repair, is a detriment to the public and creates a hazard for all users of the sidewalk. If he is negligent in the use of the door or in failing to timely make necessary repairs, he should be made to answer *Page 293 
to persons injured while using the sidewalk. His liability is based on his own negligence in relation to the users of the sidewalk and not upon his breach of contract with the landlord.
True, before the tenant can be held to be negligent for failing to repair a defective sidewalk chute, it must be shown that he had a duty to repair. But it is his duty to the public.
And his duty to the public is not necessarily the same as his duty to the landlord, nor may his obligation to the public be held to be based solely upon his contract with the landlord. The evidence in this case shows a use of this sidewalk chute by the tenant, Schubach, which, if not exclusive, is at least so substantial as to place upon the tenant the duty, as against thepublic, to use reasonable care to keep the chute in repair. As against the public, a tenant may not use a private chute through the public sidewalk for his own benefit with complete indifference as to whether the chute is kept in repair. He may by contract with the landlord shift the ultimate burden to the landlord and his duty to repair may be somewhat commensurate with his use of the sidewalk door so that if his use were slight it may be difficult to show that he was negligent in failing to discover and repair a defect. But where the use is substantial and almost exclusive, as in this case, the tenant may be held to be negligent in not discovering and either himself repairing or having the landlord repair the chute so as to protect the public from the hazard thus created. The public is interested in having the city and the users of the chute keep it in a safe condition and a tenant may not use the chute with complete indifference to its state of repair merely because the landlord has agreed to keep it in repair. The evidence here shows a duty on the part of Schubach to repair. While Schubach might have a right of action over as against the landlord, he cannot escape liability as against the city because of any agreement between himself and the landlord.
I therefore believe that the judgment as to Schubach should be affirmed. *Page 294